DSID3IA

Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Pageiof8 PagelD5
LLCRK US BISTRIK
ORIGINAL days pecan
FILED
2021 AUG 13 PMI2: 11

CAUSENO. DEPUTY cm

PAMELA CASTON § IN THE US NORTHERN

Plaintiff § DISTRICT COURT
§

v. § DALLAS, TEXAS
§

MCAFEE § US JUDICIAL DISTRICT

Defendant §

9-21CV1890-q

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF THIS COURT:

COMES NOW Pamela Caston, hereinafter “Plaintiff,” and files this petition complaining
of the City of Northern Texas, and specifically MCAFEE, hereinafter “Defendant,” and in support
respectfully shows unto the
Court the following:

DISCOVERY CONTROL PLAN LEVEL
1. Plaintiff intends that discovery be conducted under Discovery Level 2
PARTIES AND SERVICE
2. Plaintiff is an African American female of more than Forty years of age with whose
address is 13330 Noel Rd., Dallas, TX 75240. The last three numbers of Plaintiff's social
security number are 271.
3. Defendant is a municipality located at 5000 Headquarters Dr., Plano, TX 75024,

which parent company address is: 6220 America Center Drive, San Jose, CA 95002. where the

 
Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page 2of8 PagelD 6

Defendant may be served by stated address above, certified mail, return receipt requested in

accordance with Section 17.024 of the Texas Civil Practice and Remedies Code.

JURISDICTION AND VENUE

4. The subject matter in controversy is within the jurisdictional of this
Court.

5. Jurisdiction and Venue in Northern Texas District Court is proper in this cause
pursuant to Middle, Tennessee, District Court Bishop vs. Woodbury, April 10, 2010.

STATEMENT OF FACTS

6. Plaintiff worked for MCAFEE from APRIL 2018 TO APRIL 2019 when she was
terminated from her Consume Revenue Accounting Manager position. Plaintiff has an excellent
performance history, including recognition and the recipient of financial rewards.

7. Plaintiff was one of the few African American women in the finance and accounting
workplace with most of her coworkers and upper management being predominately white men and
women.

8. Plaintiff was denied equal pay, while a Caucasian male and female with the same
title received up to 40% more in compensation, including a Caucasian male with no relevant
experience and three and half years into his accounting career, was being compensated $3,000.00
less than Plaintiff, an accounting manager with more than 15 years of experience and ten years of
relevant experience.

9. Plaintiff discussed retaliation and equal pay concerns to Human Resources from
September 2018 until January 2019. Rather than receiving a resolution, Plaintiff was ostracized
and isolated.

Plaintiff's Original Petition — Page 2 of 6
Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page 3of8 PagelD 7

. 10. Plaintiff was abruptly taken off a high-profile project and made to report to her
' same title yet perform the same task. This demotion from the project and new reporting structure
was a result of Plaintiff's conversation with upper management of concerns around this high-

profile project.

11.‘ Plaintiff experienced stress and anxiety that caused her to seek medical attention
which resulted in plaintiff's being prescribed anxiety and anti-depression medication for the first
time in her life. Plaintiff's therapist wanted to have her hospitalized due to the level of emotional

trauma from the work-related stress and anxiety from August 2018 to February 2019.

12. _ Plaintiff manager didn’t’ provide her notice of a new reporting structure and refused
to have any communication with plaintiff creating a very hostile work environment. Plaintiff
raised this issue with Human Resource, yet the behavior continued without remedy.

13. Plaintiff performed her task with due diligence and professionalism and received
several verbal acknowledgments and received written recognition with a monetary reward from
her internal customers. Plaintiff knowledge of contract language and account analysis made her a
go to person within the department; however, Plaintiff same titled manager was allowed to speak
to her with a very un-professional and threatening tone that raised her blood pressure so high, as
well as, increased her anxiety levels that she was placed under doctor’s care until plaintiff was
fired on April 4, 2019.

14. While Plaintiff was under doctor’s care, her same titled manager would reach out
to her regarding work and reprimanded her for not responding to his emails or calls.

15. Plaintiff was final reviewer and approver for defendant’s Consumer and Enterprise
OEM contracts, prior to execution, and was responsible for contract memos used by internal and

external customers of defendant to ensure compliance per defendant’s SOX controls. Plaintiff

Plaintiff's Original Petition —- Page 3 of 6
Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page 4of8 PagelD 8
_was a leader under her Senior Director on defendant’s high-profile project performing very

complicated analysis and managing the onboarding of contractors, meetings, purchase orders and
the business requirements document for this highly visible project that took priority over all other
projects of the defendant. Plaintiff knowledge and years of experience reviewing contract
language was required to ensure the defendant’s contracts being entered into or executed were
compliant per the new Generally Accepted Accounting Principles guidance for recognition of
revenue for Customer Contracts knows as Accounting Standard Codification (ASC) 606. The
Plaintiff also performed the completeness tie-out for defendant’s entity that would be used to
perform completeness for all entities. These tasks were performed by Plaintiff in addition to
assisting her same title with review of monthly reconciliations and journal entries. The Caucasian
managers didn’t perform the task of contract reviews prior to execution, drafting technical memos
and functioning as lead on the defendant’s highly visible ASC 606 project, except for a couple of
contract reviews performed by Plaintiff same title manager.

16. Plaintiff hasn’t been able to secure equal or same title permanent roles after having
been fired by defendant and filing EEOC claim.

17. Plaintiff initially filed #450-2019-02640 on April 4, 2019 with EEOC Dallas office-
based on discrimination based upon race, harassment, hostile work environment, disparate
treatment, violation of the Libby Ledbetter act of 2009, equal pay for woman, retaliation.
18. Plaintiff was not included in defendant’s company-wide Gender Gap Pay Parity which had been
achieved and communicated by defendant’s CEO Chris Young via a business wire and company-wide
email April 2, 2019. Based on the approach taken to accomplish this achievement, Plaintiff should have
been considered for equal pay adjustment, but wasn’t included in the gender gap pay parity though
Plaintiff is an African American female over 40 with the same title as her Caucasian manager.

CAUSE OF ACTION

19. Defendant violated Section 704(a) of Title VII of the Civil Rights Act of 1964 and The
Libky Ledbetter Act of 2009, Equal Pay for Women, a woman who is in a protected class by

discriminating against the Plaintiff, and discrimination based upon race and the plaintiff was

Plaintiff's Original Petition — Page 4 of 6

 
Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page5of8 PagelD9
discharged from her employment due to their (defendant)’s own unfair payment to a woman,

gender discrimination on the basis of her sex, and the basis of race, and disparate Treatment and

retaliation.

DAMAGES
20. Plaintiff seeks compensatory damages in an amount consistent with Chapter 21 of the
Texas Labor Code of a defendant with more than 500 employees, including damages for lost back
pay, future wages, pain and suffering, mental anguish, and loss of enjoyment of daily

life.

21. Plaintiff seeks reasonable attorney’s fees, court costs, expert fees reasonably incurred, and
pre- and post-judgment interest at the maximum rate allowed, as permitted by Chapter 21 of the

Texas Labor Code.

22. Plaintiff seeks equitable relief in the form of an injunction prohibiting Defendant from
engaging in the unlawful employment practice and other additional equitable relief as may be
appropriate including, but not limited to, upgrading or promoting Plaintiff to a higher rank with

back pay for the maximum period allowed under Chapter 21 of the Texas Labor Code.

JURY DEMAND

Plaintiff hereby demands a trial by jury.

Plaintiff's Original Petition — Page 5 of 6
Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page 6of8 PagelD 10
PRAYER FOR RELIEF

THEREFORE, Plaintiff Pamela Caston respectfully requests that Defendant be
cited to appear and answer, and that on trial Plaintiff be awarded:
1. Judgment against Defendant for damages in an amount within the
jurisdictional limits of Court and in accordance with the damages described herein;
2. Pre- and post-judgment interest on that amount at the maximum legal rate;
3. Reasonable attorney’s fees, expert fees, and court costs; and
4. Equitable remedy within the Court’s power; and
5. Any other relief to which Plaintiff may be entitled.

6. Plaintiff request reasonable damages in the amount of $475,000 as a relief.

Date: August 13, 2021

 

Certificate of Service

I, certify that a true and correct copy of the above document will be served, within a reasonable
and required amount of time, on the Northern District of Texas, through its MCAFEE, INC.
location at 5000 Headquarters Blvd, Dallas, Tx 75240 and/or to its parent headquarters at 6220
America Center Drive, San Jose, CA 95002, by United States certified mail with return receipt
requested.

/s/

Pamela Caston
13330 Noel Rd

Dallas, TX 75240
Phone: (469-222-2797
Email: caston@sbcglobal.net

Plaintiffs Original Petition — Page 6 of 6
Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page 7of8 PagelD 11
UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

ame (gd, Caston

Plaintiff

 

 

Civil Action No.

Me Mee

Defendant

 

Curd spolotun my preutod
Mee Onace Se oud Op Ren rone tit

Nts
MG the idle VIL whe Civil [agi
te) and tha Artly Redbettrr Act

A Met oe ae

 

 

 

* Attach additional pages as needed.

bat 3 Al

Signature

 

Print Name Oren 4 Caston
Address 12230 Kloof ld HINAK

 

city, sate, zip Dal dco TY 76840
Telephone AA: HAG: a14 1

 
 

JS 44 (Rev. 10/20) - TXND (10/20)

Case 3:21-cv-01890-G-BK Document 3 Filed 08/13/21 Page 8of8 PagelD 12
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local nutes of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.
T. (a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff \ yy la S

(EXCEPT IN U.S. PLAINTIFF CASES)

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS

(C) Attomeys (Firm Name, Address, and Telephone Number)

FORM)
DEFENDANTS
=

21Cy1890-4
Colh

County offitesidence of First Listed Defendant
: (IN U.S. PLAINTIAE'CA

  

Attorneys (if Known)

 

 

     

 

I. IS OF JURISDICTION (Piace an “x” in One Box Only) Ii. CITIZENSHIP OF PRINCIPAL PA
(For Diversity Cases Only) akg
1 U.S. Government [[]3 Federal Question PTF — DEE,
Plaintiff (U.S. Government Not a Party} Citizen of This State Ot 1 Incorporated or Principal Place O+4 Oe
of Business In This State
[J2 US. Government (14 Diversity Citizen of Another State []2 [_] 2 Incorporated and Principal Place []5 [Js
Defendant (Indicate Cittzenship of Parties in Item IL) of Business In Another State
Citizen or Subject ofa C3 [3 Foreign Nation Os Oe
Foreign Country”

 

 

Place an “X" in One Bax On

 

  

Click here for: Nature o

 

 

 

IV. NATURE OF SUIT

    

110 Insurance

 

 

   
 
 

    
 

a ee ee. oe ee

PERSONAL INJURY

 
 
   

PERSONAL INJURY

 

 

 

 

  
  
 
   
 

  

 
   
  

 
 
  
  
 
  
  
  
 

     
 
 
 

 
 

  

      
 

 

 

 

 

[] 422 Appeal 28 USC 158

      
   
 
   
 
  
 
 
   
 
  
  

     
        
    
    
 
    
 
   

  

|_| 375 False Claims Act

 

 

120 Marine 310 Airplane [] 365 Personal Injury - of Property 21 USC 881 [| | 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 372Ma))
140 Negotiable Instrument Liability 0 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical , 5 |_| 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act T] 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability Oo 368 Asbestos Personal 835 Patent - Abbreviated [| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[1] 153 Recovery of Overpayment Liability PERSONAL PROPERTY @ coy 880 Defend Trade Secrets [ ] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Leading Act | _] 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal | 720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (13951) |_| 490 Cable/Sat TV
196 Franchise Injury [[} 385 Property Damage Hs Railway Labor Act 862 Black Lung (923) |_} 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Modical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
Habeas Corpus: 791 Employee Retirement |_| 893 Environmental Matters
463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Reat Lease & Ejectment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land . Sentence or Defendant) |_| 896 Arbitration
245 Tort Product Liability Accommodations 530 General 871 IRS—Third Party |_| 899 Administrative Procedure
290 All Other Real Property 445 Amer. w/Disabilities -[ | 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: Agency Decision
446 Amer. w/Disabilities -T | 540 Mandamus & Other |_| 950 Constitutionality of
Other 550 Civil Rights State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi
V. QRIGIN (Place an “x” in One Bax Only)
Original 2 Removed from oO 3 Remanded from oO 4 Reinstated or oO 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do,not cite ju

 

MOL AGLL OS. And Sk

wih Tr’

 

 

 

 

 

 

LA
VI. CAUSE OF ACTION At eet Li ie 7 ele OF
Brief description gf cause: , , Cr

AB 4 Shin 704 (a) ¥ PULL A CX? (efit fedpy
VII. REQUESTEDIN [1] CHECKIFTHISISACLASS ACTION DEMANDS’ CU CHECK Y@S only if demandeg,in complalat

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 0 00 JURY DEMAND: [}fes__ CJNo
VIII, RELATED CASE(S) 4

i :

IF ANY Gee instructions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

————$——— ee

ee

 

 
